Citation Nr: 1047629	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-32 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2008 and December 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Although the Veteran requested a Board hearing via his May 2010 
VA Form 9 (formal appeal), he withdrew that request in writing in 
October 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran claims that he has hearing loss and 
tinnitus due to exposure to acoustic trauma during his period of 
active duty.  Although the Board regrets any further delay in 
adjudicating the Veteran's claims, pursuant to the duty to 
assist, his claims for entitlement to service connection must be 
remanded for further development.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applicable legal criteria provide that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  If a condition noted during service is 
not shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2010).  With chronic diseases shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however, remote, are service connected.  See 38 
C.F.R. § 3.303(b) (2010).  In addition, certain chronic diseases, 
such as sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The Court 
has indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
unavailable, as per a RO Formal Finding on the Unavailability of 
Service and Service Treatment Records issued in October 2008.  
When a veteran's service records are unavailable, VA's duty to 
assist, the duty to provide reasons and bases for its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule, are heightened.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
The Board's analysis of the Veteran's claim must be undertaken 
with this duty in mind.  The case law does not, however, lower 
the legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to evaluate 
and discuss all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In support of his claim, the Veteran submitted a private medical 
opinion.  Following an examination conducted in September 2009, 
the Veteran's provider noted that the Veteran provided a history 
of in-service noise exposure, to include combat training, 
explosives, demolition, and the firing of bazookas and other 
high-caliber weapons.  No significant post-service noise exposure 
was reported.  Also, the Veteran reported "having no tinnitus."  
Puretone testing revealed mild to moderate high frequency 
sensorineural hearing loss, bilaterally, slightly worse in the 
right ear.  Speech reception thresholds were obtained at 20 dB HL 
for the right ear, and 15 dB HL for the left.  Word recognition 
was excellent.

The Veteran's provider opined that it was more likely than not 
that the Veteran's hearing loss and tinnitus were related to his 
military noise exposure, and that it may have worsened as a 
civilian.  It was noted that this opinion was based upon the 
Veteran's history and the configuration of the hearing loss.  See 
Report, September 24, 2009.

However, the Board notes that while the private examiner did 
provide an audiogram, it is a format that is incompatible for VA 
rating purposes.  Specifically, the report included audiometric 
findings of puretone hearing threshold levels that are shown in 
graphic form instead of numeric form and are not in a format 
compatible for VA rating purposes.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
Further, it is not clear that the examiner made use of the 
Maryland CNC test, as mandated by 38 C.F.R. § 3.385.  As such, 
despite the positive etiological opinion, it is unclear whether 
the Veteran has a current diagnosis of hearing loss per 38 C.F.R. 
§ 3.385.  Finally, the Board is not clear as to the basis of the 
positive etiological opinion with regard to his tinnitus claim, 
when the provider noted that he did not report tinnitus at the 
time of the examination, and in-service tinnitus was not 
reported.

Pursuant to the duty to assist, a VA opinion must be obtained in 
order to determine whether the Veteran has a current diagnosis of 
tinnitus and/or bilateral ear hearing loss, pursuant to 38 C.F.R. 
§ 3.385, and if so, whether either disorder is related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA opinion must be 
provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  

The examiner should discuss the Veteran's lay statements 
of record, and offered during the examination, when 
forming an opinion as to the etiology of any current 
diagnosis of hearing loss and/or tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should obtain a VA 
audiological examination with regard to the 
Veteran's claims for entitlement to bilateral 
hearing loss and tinnitus.  The examiner 
should note a review of the Veteran's claims 
file.  Objective evidence of record as well 
as statements from the Veteran regarding 
in-service hearing loss, lay statements 
from family members of the Veteran, and 
the September 2009 private opinion, 
should be discussed.  

The examiner should address the following:

(A)  Whether it is at least as likely as 
not that any current hearing loss is 
etiologically-related to the Veteran's 
period of active service.

(B)  Whether it is at least as likely as 
not that any current tinnitus is 
etiologically-related to the Veteran's 
period of active service.  


Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



